UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4653


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RAMOND KELLY, a/k/a Michael Raymond Kelly,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00054-NCT-1)


Submitted:   April 25, 2016                 Decided:   January 26, 2017


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Terry M.
Meinecke, Assistant United States Attorney, Winston Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael    Ramond      Kelly    pled      guilty,     pursuant       to    a     plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012).                     The district court

sentenced Kelly to a within-Guidelines sentence of 300 months’

imprisonment.          Counsel      filed    a   brief    pursuant     to    Anders       v.

California,      386 U.S. 738    (1967),     stating     that    there       were    no

meritorious      grounds      for    appeal      but     questioning    whether          the

district court procedurally erred in declining to grant Kelly a

three-level downward adjustment for acceptance of responsibility

and whether Kelly’s sentence is substantively reasonable.                             Kelly

was advised of his right to file a supplemental brief, but he

did not do so.            We ordered supplemental briefing on whether

Kelly’s North Carolina convictions for assault with a deadly

weapon inflicting serious injury, assault with a deadly weapon

with intent to kill, and voluntary manslaughter were properly

classified as violent felonies under the Armed Career Criminal

Act (ACCA), 18 U.S.C. § 924(e) (2012).                   We affirm.

       We review a sentence for reasonableness under a deferential

abuse of discretion standard.                 Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Berry, 814 F.3d 192, 194-95 (4th

Cir.   2016).      This    review      requires        consideration    of       both    the

procedural       and   substantive          reasonableness     of     the        sentence.

Gall, 552 U.S. at 51.                In determining whether a sentence is

                                             2
procedurally           reasonable,       we     consider,       among     other      factors,

whether the district court properly calculated the defendant’s

advisory        Sentencing         Guidelines       range.         Id.            Only     after

determining that a sentence is procedurally reasonable will we

consider its substantive reasonableness, “tak[ing] into account

the totality of the circumstances.”                     Id.     “Any sentence that is

within     or     below       a    properly     calculated        Guidelines        range     is

presumptively          [substantively]          reasonable.        Such      a    presumption

can   only        be     rebutted        by    showing      that       the       sentence     is

unreasonable           when    measured       against     the     18    U.S.C.      § 3553(a)

factors.”         United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.) (citation omitted), cert. denied, 135 S. Ct. 421 (2014).

      We    turn       first      to   the    propriety    of    Kelly’s         armed    career

criminal        designation.           The    parties     agree    that      Kelly’s       prior

North Carolina convictions for assault with a deadly weapon with

intent     to    kill     qualify      as     violent   felonies       under      the     ACCA’s

force clause.           See 18 U.S.C. § 924(e)(2)(B)(i).                  They also agree

that, because Kelly “has three previous convictions” for this

offense, “committed on occasions different from one another,” 18

U.S.C. § 924(e)(1), he qualifies as an armed career criminal.

We deem arguments not raised by the parties waived and limit our

review to the arguments raised in the parties’ briefs.                                   Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009).     Accordingly, we express no opinion on the designation of

                                                3
Kelly’s other prior convictions as violent felonies and will not

disturb the district court’s decision to sentence Kelly as an

armed career criminal.

     Next,     we     review     the       district     court’s     “acceptance-of-

responsibility determination for clear error.”                     United States v.

Burns, 781 F.3d 688, 692 (4th Cir.), cert. denied, 135 S. Ct.
2872 (2015).        Under the Guidelines, a defendant is eligible for

a two-level reduction if he “clearly demonstrates acceptance of

responsibility       for   his   offense.”           U.S.   Sentencing   Guidelines

Manual § 3E1.1(a) (2014).             And, if his offense level is greater

than 16, he is eligible for an additional 1-level reduction upon

the Government’s motion.               USSG § 3E1.1(b).            When determining

whether    a   defendant         is    deserving       of    the     acceptance   of

responsibility       reduction,        a     court     considers,      among   other

factors,     whether       the    defendant      voluntarily         terminated   or

withdrew from criminal conduct or associations.                        USSG § 3E1.1

cmt. n.1(B).         Moreover, absent extraordinary circumstances, a

defendant is ineligible for the reduction when he receives an

enhancement for obstructing justice.                  USSG §§ 3C1.1, 3E1.1 cmt.

n.4; see United States v. Knight, 606 F.3d 171, 175 (4th Cir.

2010).

     Here, Kelly did not terminate or withdraw from criminal

conduct or associations after his arrest.                    Instead, he and his

fellow inmates brutally attacked the same person who had been

                                            4
the victim of the shooting that resulted in Kelly’s arrest for

the   instant     offense.          This    assault      on    a    material       witness

resulted    in    an     offense-level       enhancement       for       obstruction   of

justice.         Although    Kelly     insisted       that     he    and    the     others

attacked the victim in self-defense, the video footage and an

email he sent the day after showed that the attack was revenge-

motivated and that Kelly was not remorseful for his conduct.

Because the obstruction of justice enhancement was warranted and

Kelly did not terminate or withdraw from criminal conduct or

associations, we conclude that the court did not clearly err in

determining that Kelly did not deserve a downward adjustment for

acceptance of responsibility.

      We   further       conclude     that      Kelly    has       not    rebutted     the

presumption that his within-Guidelines sentence is substantively

reasonable.        The    court    reasonably        rejected       Kelly’s    assertion

that he is a changed man in light of his long history of using

firearms    to     terrorize        and     injure      people      and     his    recent

orchestration of the revenge-motivated attack on the victim.

      In   accordance       with    Anders,     we    have    reviewed       the    entire

record in this case and have found no meritorious grounds for

appeal.     We     therefore       affirm    the     district       court’s    judgment.

This court requires that counsel inform Kelly, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Kelly requests that a petition be filed, but

                                            5
counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Kelly.          We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    court   and   argument      would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                         6